Title: Enclosure: Amant Spreafico (for Pierre Mages & Compagnie) to Stephen Cathalan, 15 August 1817
From: Spreafico, Amant,Mages & Compagnie, Pierre
To: Cathalan, Stephen (Etienne)


            
              Monsieur Le Consul.
              Nice 15 Août 1817.
            
            Nous sommes honorés de votre chère lettre 9  ct qui nous porte Copie de celle que Vous a écrit v/ respectable ami Monsieur Thomas Jefferson ancien Président des états unis d’Amérique, ce dont nous vous remercions sincèrement, cette Lettre nous a fait d’autant plus de plaisir que nous avons eû la satisfaction d’apprendre que les 4 Ces vin que nous vous Expédiames en février 1816. ont été trouvées de bonne qualité, il était de la Cave de n/ S. Spreafico qui regrette bien de ne pas en avoir encore d’aussi bon à vous envoyer, pour remplir la nouvelle Commission des 200 Blles que vous demande votre ami, mais nous allons nous en procurer, et vous enverrons des meilleurs que nous pourrons nous procurer, il n’y aura qu’une difficulté, c’est que cette Liqueur a beaucoup augmentée par deux années de suite de mauvaise recolte, et par surcroit de malheur Les vignes de Bellet ont assés souffert d’un Coup de vent du nord très froid que nous avons eu en mai dernier, nous pensons que cette augmentation ne sera que de ƒ. 8  à 10. par Caisse de 50 Blles ce qui n’est pas absolument bien conséquent, au reste, Monsieur le Consul, nous n’y gagnerons rien autre que n/ simple Commission.
            Dans le Courant de la semaine pne nous vous en remettrons facture, en attendant veuillé agréer les sentimens d’Estime et de Consideration avec Lesquels nous avons L’honneur de nous dire Monsieur Le Consul.
            
              Vos dévoués Serviteurs PPon de Pe  Mages & Compe
              Amant Spreafico
            
           
            Editors’ Translation
            
              
                Mr. Consul.
                Nice 
              15 August 1817.
              
              We are honored by your dear letter of the 9th of this month, which brings us a copy of the one written to you by your respectable friend Mr. Thomas Jefferson, former president of the United States of America, for which we sincerely thank you. That letter gave us all the more pleasure as we had the satisfaction of learning that the 4 cases of wine that we sent you in February 1816 were judged to be of good quality. The wine was from the cellar of Mr. Spreafico, who is very sorry to have none of equal quality left to send you, to fill the new order of 200 bottles requested by your friend, but we are going to get some and will send you the best we can obtain. The only difficulty is that the price of this liqueur has greatly increased due to two consecutive years of bad crops, and by a further misfortune, the vineyards of Bellet suffered last May from a very cold gust of northerly wind. We think that this increase in price will be only of 8 to 10 francs per case of 50 bottles, which is not of great consequence;  in any case, Mr. Consul, we will earn nothing but   our simple  commission.
              Sometime next week we will send you the invoice for this order. In the meantime please accept the sentiments of respect and consideration with which we have the honor of being, Mr. Consul.
              
              
                Your devoted servants on behalf of Pierre Mages & Company
                Amant Spreafico
              
            
          